Citation Nr: 1136251	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-20 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right foot disability.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to March 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2011 the Veteran appeared before the undersigned Veterans Law Judge and delivered sworn testimony via video conference hearing in St. Paul, Minnesota.  In August 2010 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA and private healthcare professionals have linked the Veteran's right foot plantar fasciitis to his active military service.


CONCLUSION OF LAW

Right foot plantar fasciitis was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for right foot disability, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has right foot disability that began as a result of participating in road marches during his medical school training during service.  The Veteran's service treatment records reveal no complaints or diagnoses of right foot disability.

April 2003 and May 2003 private podiatry records noted that the Veteran sought treatment for right foot pain.  The April 2003 record observed that the Veteran "has a pair of rigid supports given to him when he was in the military six or seven years ago."  The May 2003 private podiatry record noted the following:

[The Veteran] presents for evaluation of right foot pain.  He has had pain in his arch.  He has been wearing insoles for approximately seven years.  He was in the military when he received the insert and was told that this would just be temporary, but he does have pain when he does not wear this.

The podiatrist (AP, DPM) assessed the Veteran with pronation syndrome with plantar fasciitis, right foot.

In a September 2005 service comrade letter, KN, Jr. indicated that he had met the Veteran while both were stationed in Okinawa.  KN stated that the Veteran had told him that he had injured his right foot while serving at Camp Pendleton.  KN further indicated that the Veteran would complain of right foot pain, especially during times of recreation, such as camping.  KN also stated that while the Veteran's walking was not usually problematic, he had personally witnessed the Veteran limping and complaining of pain.  

In a September 2005 statement, a friend of the Veteran, JG, indicated that he had known the Veteran prior to the Veteran's active service.  JG essentially indicated that he had noticed that the Veteran had right foot problems shortly following his active service ("returned home").

A December 2005 MRI of the right mid foot noted that the Veteran had had "foot pain for 11 years in the region of the plantar fascia."

In a June 2008 letter, a VA podiatrist noted that the Veteran had been examined in May 2008 with complaints of right foot pain, including the heel.  After noting clinical and X-ray findings of the right foot, the VA podiatrist indicated, in pertinent part, as follows:

Due to the presentation of a different foot type for each foot and the chronic nature of the foot pain that originated during his service time, I can conclude that the foot faults should warrant service connection.

In a June 2009 letter, a private chiropractor, following examination of the Veteran, stated, in pertinent part, as follows:

I have diagnosed [the Veteran] with pronation syndrome and plantar fasciitis of his right foot.  This diagnosis is consistent with previous medical providers who have examined [the Veteran].  It is my professional opinion that [the Veteran's] current right foot condition is at least as likely as not related to his service in the United States military.  [The Veteran] suffered a soft tissue injury at Camp Pendleton, CA and this has resulted in chronic inflammation of the plantar fascia of his right foot.

In a March 2010 addendum to a December 2009 VA examination a VA examiner essentially stated that the Veteran's right foot disability (diagnosed as right foot plantar fasciitis) was not related to his military service.

The Board is unable to distinguish the probative weight of the favorable opinions in this case from the December 2009 VA examiner's unfavorable opinion.  While the December 2009 VA examiner was correct in stating that the Veteran's service treatment records do not show treatment for a right foot condition, the Board finds that the Veteran has given consistent and credible evidence that he had right foot pain and problems during service, and a statement from a service comrade has essentially confirmed the Veteran's assertions concerning his right foot problems during service.  The Board also finds it significant to note that while the Veteran filed his claim in December 2004, records dated prior to the date he filed his VA claim (April and May 2003) reveal that the Veteran indicated at that time that his injury had initially started during his military service.  All the examiners performed a contemporaneous examination of the Veteran, and the examiners did provide a rationale for their opinions.  As for credentials of the examiners, the credentials of the May 2008 VA examiner and the June 2009 private examiner equal or exceed those of the December 2009 VA examiner.

The Board finds that the evidence of record as a whole is in equipoise as to a nexus to service.  Resolving doubt in the Veteran's favor, the Board finds that service connection for right foot plantar fasciitis is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right foot plantar fasciitis is granted.


REMAND

The Veteran (whose DD Form 214 reflects that his military occupational specialty was Medical Field Service Technician) asserts (July 2011 Board hearing transcript, page 5) that he had elevated blood pressure readings during service "fell within the pre-hypertensive readings and stage one hypertensive."  In this regard, the Board notes that the Veteran had a blood pressure reading of 134/80 on his June 1993 entrance physical examination and had service blood pressure readings including 150/88 (January 1994) and 138/90 (March 1996).  An April 2008 VA record indicates that the Veteran has a current diagnosis of hypertension.

In an effort to fairly address the Veteran's claim, the Board finds that a VA physician's opinion would be helpful in this case, 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), and the Veteran should be scheduled for a VA examination to address the medical matters presented by this appeal.


Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is etiologically related to service, to include whether it is at least as likely as not that the Veteran had hypertension during service or within one year thereafter.  The rationale for the opinion provided should be set forth.

2.  Thereafter, the AOJ should adjudicate the claim of entitlement to service connection for hypertension.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  The case should then be returned to the Board for appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


